SNEED, Circuit Judge
(dissenting):
I dissent. Rules such as that embodied in General Order 44 contribute substantially to the orderly disposition of commercial affairs. Sometimes their application may appear harsh but this appearance is due in no small measure to the fact that the celerity and orderliness resulting from almost universal compliance is not visible to us when we come to consider the plight of one who “missed the train.” Our invocation of the magic of “nunc pro tunc” assists the stranded passenger before us at the expense of all who must ride in the future. By reason of our decision they know not when their next train departs.
*1233In addition there is no indication in Beecher v. Leavenworth State Bank, 184 F.2d 498 (9th Cir. 1950) that its refusal to countenance the payment of a fee in the absence of compliance with General Order 44 would yield to a “nunc pro tunc” approach. “Nunc pro tunc” is an incantation to permit the correction of yesterday’s oversight, not yesteryear’s failure on the part of experienced counsel to abide by plain and unambiguous rules. I think Beecher stands for that proposition.
Finally, the contest here essentially is between an inattentive attorney and creditors of the bankrupt. What he gets, they do not. I see little to choose between them on equitable grounds. Both have expended more than they will receive in return. The answer to the argument that the attorney enhanced the creditors’ recovery is that they contributed to the bankrupt’s estate without which the work of the attorney might not have been needed.
I would adhere to Beecher and enforce General Order 44.